Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on April 5, 2022, the applicant has submitted an amendment filed on April 28, 2022, amending claim 14 and arguing to traverse the 35 U.S.C. 112(b) rejection of claims 1-20.
Response to Arguments
On page 12 of the remarks filed on April 28, 2022, regarding the rejection of claims 1-20 under 35 U.S.C. 112(b), the applicant states: “The Examiner agreed that the claims, as presently written, overcome the rejection. Thus, claims 1-20 are definite under 35 U.S.C. 112(b)”. The Examiner partially agrees.  While the applicant has clarified part 1 of the rejection (as outlined in the agenda for examiner interview submitted by applicant and confirmed by the examiner in the interview summary mailed on May 2, 2022 ) of independent claims 1, 8 and 15; and dependent claim 3 during the telephone interview dated April 25, 2022, there are still remaining issues that weren’t clarified by the amendment submitted on April 28, 2022 or during the interview to overcome the rejection of independent claims 1, 8, and 15 under 35 U.S.C. 112 (b).   Thus, claims 1-20 remain indefinite under 35 U.S.C. 112(b) which will be discussed in the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites form segmentation or crowdsourcing to automatically generate label data identifying labels for the image data. It is unclear what the labels are intended to represent. It is also unclear how the labels are generated automatically. Please clarify; and Claim 1 further recites the limitation generating confidence scores for the verified strings of characters as a result of a comparing process. This limitation would at least put the reader in doubt because confidence scores are used to find correspondence/match between the lexicon data and the strings of character prior to the verification process not after, unless some other factors are introduced, to determine how certain the correspondence/match is between the two. It appears that the generation of the confidence score after the verification serves no purpose. Similar limitations also occur in independent claims 8 and 15.  Please clarify.
Since claims 2-7, 9-14, and 16-20 directly or indirectly depend on claims 1, 8, and 15 respectively. They are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, for one or more reasons set forth above for claims 1, 8 and 15.
Allowable Subject Matter
Claims 1-20 would be allowable if applicant overcomes the rejections under 35 U.S.C.
112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, presented above by way of an amendment.
7. 	The closest prior art of Kriegman, et al. (US 2019/0311227 A1) generate searchable text
for documents portrayed in a repository of digital images utilizing an orientation neural network
and/or text prediction neural network. For example, disclosed systems can efficiently and
accurately identify a digital image depicting a document within a repository of digital images.
Moreover, the disclosed systems can automatically modify the digital image by identifying
document boundaries, rectifying the document, and rotating the digital image such that text of
the document is properly oriented. Furthermore, the disclosed systems can accurately identify the
contents of the documents depicted in the digital image utilizing a text prediction neural network
efficiently trained utilizing synthetically generated text training data. The disclosed systems can
then utilize the searchable text generated from documents portrayed in the digital images to
flexibly search, organize, and manage the digital images (See for example, paragraph 0007).
Conclusion
8. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665